                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

ANTHONY SMITH,

               Plaintiff,                                      Civ. No. 20-1903 (KM) (ESK)

       v.

ESSEX COUNTY DEPARTMENT                                        OPINION
OF CORRECTIONS,

               Defendant.



KEVIN MCNULTY, U.S.D.J.

       Plaintiff, Anthony Smith, a slate prisoner, filed pro se with the Court a civil-rights

complaint as well as an application to proceed informapauperis. (ECF Nos. 1, -2.) As Mr.

Smith’s in farina pauper/s application is incomplete and his complaint is unsigned, it will be

denied without prejudice and this case will be administratively terminated.

       A complaint must generally include either a $400.00 fee (a $350.00 filing fee plus a
                                                                                              ),
$50.00 administrative fee) or an application to proceed in farina pauperis. 28 U.S.C. § 1914(a

1915(a). If a prisoner plaintiff is proceeding inJbnna pauperis. the $350.00 filing fee is still

assessed, but may be paid in installments as described below. 28 U.S.C. § 19 15(b).

       A prisoner who seeks to proceed infonnapauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his complaint.

See id. § l915(a)(2). The prisoner must obtain this statement from the appropriate official of

each prison at which he was or is confined. See Id.; see also L. Civ. R. 81.2(b) (“Whenever a
Federal, State, or local prisoner submits a civil rights complaint,          .   .   the prisoner shall also

submit an affidavit setting forth information which establishes that the prisoner is unable to pay

the fees and costs of the proceedings and shall further submit a certification signed by an

authorized officer of the institution certif5’ing (I) the amount presently on deposit in the

prisoner’s prison account and, (2) the greatest amount on deposit in the prisoner’s prison account

during the six-month period prior to the date of the certification.”).

            Even if a prisoner is granted infonnapauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C.          §   l915(b)(1). In each month that the amount in the

prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct

from the prisoner’s account, and forward to the clerk of the Court, payment equal to 20% of the

preceding month’s income credited to the prisoner’s account. See id.                  §   l915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

            Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief

may be granted, or (3) seeks monetary relief against a defendant who is immune from such relief.

See Id.     §   1915(e)(2)(B); see also Ed.   §   1915A(b).

             If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

another action infonnapauperis unless he is in imminent danger of serious physical injury. See

 Ic!   §   1915(g).

             In this case, Mr. Smith has not paid the $400.00 filing fee, and his application to proceed

 informa pauperis is incomplete. Although Mr. Smith submitted a six-month prison account



                                                              2
                                                                                               tion
statement, it is not certified by a prison official. (See ECF No. 1-2.) Therefore, the applica

will be denied without prejudice.
                                                                                          ure II
       Additionally, Mr. Smith failed to sign his complaint. Federal Rule of Civil Proced

requires that “[e]very pleading   ...   must be signed by at least one attorney of record   ...   or by a

party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). “The court must strike an
                                                                                           y’s or
unsigned paper unless the omission is promptly corrected after being called to the attorne

party’s attention.” Id.

        Accordingly, the Clerk of the Court will be ordered to administratively close this case.
                                                                                       paying
Mr. Smith may reopen this action, however, by submitting a signed complaint and either

the filing fee or submitting a complete informapauperis application.



DATED: Februa 24, 2020                                                                        A
                                                                   K    INMCNULTY ‘
                                                                                                  -



                                                                   United States District Judge




                                                       3
